United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50582
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GORDON NATHANIEL RIDLEY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:05-CR-243-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges,

PER CURIAM:*

     Gordon Nathaniel Ridley appeals his conviction and the

sentence imposed following a jury trial for being a convicted

felon in possession of a firearm.    18 U.S.C. § 922(g)(1).

     Ridley contends that the district court erred when it

increased his base offense level for obstruction of justice

pursuant to U.S.S.G. § 3C1.1 because the record does not support

the district court’s finding that he committed perjury on a

material matter at trial.    The district court found that Ridley

committed perjury when he denied owning or possessing a weapon,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50582
                                -2-

testified that he was entirely unaware that there was a weapon in

his apartment until he was arrested for the instant offense, and

disclaimed knowing that the weapon was stolen during a crime in

which his brother was a suspect.   The district court’s findings

are plausible in light of the record as a whole and, thus, the

district court did not clearly err in concluding that an

enhancement for obstruction of justice was warranted.

See United States v. Powers, 168 F.3d 741, 752 (5th Cir. 1999);

United States v. Laury, 985 F.2d 1293, 1308-09 (5th Cir. 1993).

     Ridley also contends that the Government effectively

intimidated a defense witness and affected her testimony by

contacting her and warning her of potential perjury charges.

Ridley has not established that the conduct of the Government

improperly interfered with his defense.   The Government did not

commit misconduct by contacting the defense witness and warning

her about the consequences of testifying untruthfully.     See

United States v. Viera, 839 F.2d 1113, 1115 (5th Cir. 1988)(en

banc). Furthermore, the evidence does not suggest that the

witness would have offered different or further exculpatory

testimony but for her conversation with the Government.     Id.

     Finally, Ridley argues that he was denied effective

assistance of counsel because his trial attorney failed to object

to a question from the Government concerning his prior conviction

for forgery.   A claim of ineffective assistance of counsel

generally will not be considered for the first time on direct
                           No. 06-50582
                                -3-

appeal because there has not been an opportunity to develop

evidence on the claim.   See United States v. Higdon, 832 F.2d

312, 313-14 (5th Cir. 1987).   The record here has not been

sufficiently developed to permit consideration of Ridley’s claims

on direct appeal.   Accordingly, we decline to entertain Ridley's

appeal on this ground, but we do so without prejudice to Ridley's

right to raise this issue collaterally in a future proceeding.

     AFFIRMED.